DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/26/2019 and 02/12/2020.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1, 2 and 4-20 of prior U.S. Patent No. 10, 130, 030. This is a statutory double patenting rejection.
Application 16/696,070
PG PUB 20200096741
US Patent 10,130,030
Claim 1:
A lens module comprising: 

a first lens having refractive power and a convex object-side surface; 

a second lens having refractive power and a convex object-side surface; 

a third lens having refractive power and a convex object-side surface; 

a fourth lens having refractive power and biconvex surfaces; 

a fifth lens having refractive power and a convex image-side surface; and 

a sixth lens having refractive power and a concave image-side surface, one or more inflection points being formed on the image-side surface of the sixth lens, 

wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Claim 1:
A lens module comprising: 

a first lens having refractive power and a convex object-side surface; 

a second lens having refractive power and a convex object-side surface; 

a third lens having refractive power and a convex object-side surface; 

a fourth lens having refractive power and biconvex surfaces; 

a fifth lens having refractive power and a convex image-side surface; and 

a sixth lens having refractive power and a concave image-side surface, one or more inflection points being formed on the image-side surface of the sixth lens, 

wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Claim 2
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13 
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


Claims 1, 2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-20 of U.S. Patent No. 10,545,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation in Application 16/696,070 are encompassed in US Patent No. 10,545,317.
Application 16/696,070
PG PUB 20200096741
US Patent 10,545,317
Claim 1:
A lens module comprising: 

a first lens having refractive power and a convex object-side surface; 

a second lens having refractive power and a convex object-side surface; 


a third lens having refractive power and a convex object-side surface; 

a fourth lens having refractive power and biconvex surfaces; 

a fifth lens having refractive power and a convex image-side surface; and 

a sixth lens having refractive power and a concave image-side surface, one or more inflection points being formed on the image-side surface of the sixth lens, 

wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Claim 1:
A lens module comprising: 

a first lens having positive refractive power and a convex object-side surface; 

a second lens having positive refractive power, a convex image-side surface, and a convex object-side surface;

a third lens having negative refractive power and a convex object-side surface; 

a fourth lens having positive refractive power and biconvex surfaces; 

a fifth lens having refractive power and a convex image-side surface; and 

a sixth lens having refractive power and a concave image-side surface, one or more inflection points being formed on the image-side surface of the sixth lens, 

wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Claim 2
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13 
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2015/0029599 A1), of record.
With respect to Claim 1, Huang discloses a lens module comprising: a first lens (110, Figure 1; see also ¶[0063]) having refractive power (positive refractive power, ¶[0063]) and a convex object-side surface (112, Figure 1; see also (¶[0063]); a second lens (120, Figure 1; see also ¶[0064]) having refractive power (positive refractive power, ¶[0064]) having refractive power and a convex object-side surface (121, Figure 1, convex object-side surface, ¶[0064]); a third lens (130, Figure 1; see also ¶[0065]) having refractive power (negative refractive power, ¶[0065]) and a convex object-side surface (131, Figure 1, convex object-side surface, ¶[0115]); a fourth lens (140, Figure 1; see also ¶[0066]) having refractive power (positive refractive power, ¶[0066]) and biconvex surfaces (convex object-side surface 141 and a convex image-side surface 142, Figure 1; see also ¶[0066]); a fifth lens (150, Figure 1; see also ¶[0067]) having refractive power (negative refractive power, ¶[0067]) and a convex image-side surface (convex image-side surface 152, Figure 1; see also ¶[0067]); and a sixth lens (160, Figure 1; see also ¶[0068]) having refractive power (positive refractive power, ¶[0068]) and a concave image-side surface (162, Figure 1; see also ¶[0068]), one or more inflection points being formed on the image-side surface of the sixth lens (image-side surface 162 of the sixth lens element 160 has at least one inflection point, ¶[0068]), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see Figure 1).
With respect to Claim 4, Huang further discloses wherein the third has a concave image-side surface (132, Figure 1).
With respect to Claim 5, Huang further discloses wherein the fifth lens has a concave object-side surface (151, Figure 1).
With respect to Claim 6, Huang further discloses wherein the sixth lens has a convex object-side surface (161, Figure 1).
With respect to Claim 7, Huang further discloses wherein the refractive power of the fifth lens is negative (fifth lens element 150 with negative refractive power, ¶[0067]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 3, though Huang (US 2015/0029599 A1) discloses “The lens module of Claim 3,” Huang fails to teach or suggest the aforementioned combination further comprising “wherein the second lens has a convex image-side surface.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872